Capital City Bank Group, Inc. Announces Alliance with Elavon for its Merchant Services Business TALLAHASSEE, Fla. – July 31, 2008 - Capital City Bank Group, Inc. (NASDAQ:CCBG) and its subsidiary, Capital City Bank, have entered into a marketing alliance with Elavon, Inc., formerly NOVA Information Systems, a wholly owned subsidiary of U.S. Bancorp (NYSE: USB).Under this alliance, Elavon will purchase substantially all of Capital City Bank’s merchant services business, and Elavon will provide merchant bankcard processing to Capital City clients going forward. "I look forward to this new alliance with Elavon," said Ed Canup, Senior Vice President of Commercial Banking."It allows us to offer improved merchant bankcard processing products that meet the needs of our commercial and small business clients while maintaining the excellent client service they have come to expect from Capital City Bank.The transition of merchant services to Elavon will not affect our clients' banking relationship." Elavon paid to Capital City Bank $6.25 million for the purchase of the merchant services business assets.Capital City expects to record a one-time gain of $6.25 million in the third quarter. The sale of the merchant services business was intended to offer Capital City clients a more robust merchant bankcard processing program while allowing Capital City to share in the revenue from these products.As a result of this alliance, Capital City clients will be able to take advantage of improved e-commerce products, plus enhanced gift card solutions and electronic check services. About Capital City Bank Group, Inc. Capital City Bank Group, Inc. (NASDAQ: CCBG) is one of the largest publicly traded financial services companies headquartered in Florida and has approximately $2.7 billion in assets. The Company provides a full range of banking services, including traditional deposit and credit services, asset management, trust, mortgage banking, merchant services, bankcards, data processing and securities brokerage services.The Company's bank subsidiary, Capital City Bank, was founded in 1895 and now has 69 banking offices,one mortgage lending office, and 82 ATMs in Florida, Georgia and Alabama.Since 2005, the Company has been named annually as a dividend Achiever by Mergent, Inc., a leading provider of information on publicly traded companies.To be named a Dividend Achiever, a public company must have increased its regular cash dividends for at least 10 consecutive years.For more information about Capital City Bank Group, Inc., visit www.ccbg.com. About Elavon's Global Acquiring Solutions Elavon's Global Acquiring Solutions organization is a part of U.S. Bancorp (NYSE: USB).
